Notice of Pre-AIA  or AIA  Status
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on August, 7, 2019. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.
Amendment
Applicant submitted amendments on April 29, 2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.
Applicant Arguments:
In regards to argument 1 and within the context of amended claim 1, Applicant states that Zhang (US Pub. No. 2019/0147250 A1) fails to teach a recurrent neural network that models voxel-wise temporal changes for a plurality of locations that are weighted based on convolutional neural network features. 
The Examiner acknowledges the addition of dependent claims 21-23. 
Examiner’s Responses:
In response to argument 1, Applicant’s arguments with respect to the rejections of claims 1, 8, and 15 under U.S.C 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made under U.S.C 103 as being unpatentabe over Omari (US Pub. No. 2020/0410751 A1) in view of Zhang (US Pub. No. 2019/0147250 A1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 8 – 10, and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Omari (US Pub. No. 2020/0410751 A1) in view of Zhang (US 2019/0147250 A1).
Regarding claim 1, Omari teaches an apparatus comprising at least one processor and at least one non-transitory memory (para. [0045]) including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to at least: receive point cloud data representative of an environment (502, para. [0023], Omari teaches that sensor data can be received via point clouds); compute voxel sequences from the point cloud data (504, para. [0009][0024], Omari teaches that static maps can represent geographic locations as voxel grids which include probability indications for static objects using ray casting for point cloud data); extract voxel-wise semantic features from the voxel sequences  (356, 554, para. [0009] [0033], Omari teaches a feature extraction module for voxel groupings); model voxel-wise temporal changes for each of a plurality of locations based on the voxel-wise semantic features (556, para. [0024], Omari teaches use of collection cycles over time to identify voxel elements and cites that the model can be applied to a plurality of geographic locations); and classify objects in the environment as dynamic objects or static objects based on the modeled voxel-wise temporal changes (556, para. [0024] [0026] [0032] Omari models collection cycles over time to distinguish static objects and those that are dynamic).
Omari does not teach a method of processing which involves a recurrent neural network to generate the model. 
Zhang is also in the field of environment mapping using voxel models. Zhang teaches the apparatus using a convolutional long short-term memory network to generate the model (125, 500B, para. [0094]) with each of the plurality of locations features (940, 980, para. [0033] [0104], Zhang teaches that the models can be applied to a variety of environments and multiple areas within a given environment, as well as different time frames) weighted based on convolutional neural network features (940, 980, para. [0104], Zhang teaches that each point in the model segmentation dataset includes sensor modality information and global positioning information which the Examiner interprets to read on “network features”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Omari by incorporating the LSTM models as taught by Zhang, to make the invention that maps and classifies environment data (Omari) using LSTM models able to process a variety of object features; thus, one of ordinary skill in the art would be motivated to combine the references as the use of multiple sensors and different processing techniques would allow for better semantic understanding of an environment.
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 8, Omari teaches a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein (706, para. [0055]), the computer-executable program code instructions comprising program code instructions to: receive point cloud data representative of an environment (502, para. [0023], Omari teaches that sensor data can be received via point clouds); compute voxel  (504, para. [0009][0024], Omari teaches that static maps can represent geographic locations as voxel grids which include probability indications for static objects using ray casting for point cloud data); extract voxel-wise semantic features from the voxel sequences (356, 554, para. [0009] [0033], Omari teaches a feature extraction module for voxel groupings); model voxel-wise temporal changes for each of a plurality of locations based on the voxel-wise semantic features (556, para. [0024], Omari teaches use of collection cycles over time to identify voxel elements and cites that the model can be applied to a plurality of geographic locations); and classify objects in the environment as dynamic objects or static objects based on the modeled voxel-wise temporal changes (556, para. [0024] [0026] [0032] Omari models collection cycles over time to distinguish static objects and those that are dynamic).
Omari does not teach a method of processing which involves a recurrent neural network to generate the model. 
Zhang is also in the field of environment mapping using voxel models. Zhang teaches the storage medium which contains instructions (915, para. [0090]) for using a convolutional long short-term memory network to generate the model (125, 500B, para. [0094]) with each of the plurality of locations features (940, 980, para. [0033] [0104], Zhang teaches that the models can be applied to a variety of environments and multiple areas within a given environment, as well as different time frames) weighted based on convolutional neural network features (940, 980, para. [0104], Zhang teaches that each point in the model segmentation dataset includes sensor modality information and global positioning information which the Examiner interprets to read on “network features”). 
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 15, Omari teaches a method comprising: receiving point cloud data representative of an environment (502, para. [0023], Omari teaches that sensor data can be received via point clouds); computing voxel sequences from the point cloud data (504, para. [0009][0024], Omari teaches that static maps can represent geographic locations as voxel grids which include probability indications for static objects using ray casting for point cloud data); extracting voxel-wise semantic features from the voxel sequences (356, 554, para. [0009] [0033], Omari teaches a feature extraction module for voxel groupings); modeling voxel-wise temporal changes for each of a plurality of locations based on the voxel-wise semantic features (556, para. [0024], Omari teaches use of collection cycles over time to identify voxel elements and cites that the model can be applied to a plurality of geographic locations); and classifying objects in the environment as dynamic objects or static objects based on the modeled voxel-wise temporal changes (556, para. [0024] [0026] [0032] Omari models collection cycles over time to distinguish static objects and those that are dynamic).
Omari does not teach a method of processing which involves a recurrent neural network to generate the model. 
Zhang is also in the field of environment mapping using voxel models. Zhang teaches the method for using a convolutional long short-term memory network to generate the model (125, 500B, para. [0094]) with each of the plurality of locations features (940, 980, para. [0033] [0104], Zhang teaches that the models can be applied to a variety of environments and multiple areas within a given environment, as well as different time frames) weighted based on convolutional neural network features (940, 980, para. [0104], Zhang teaches that each point in the model segmentation dataset includes sensor modality information and global positioning information which the Examiner interprets to read on “network features”). 

Regarding claims 2, 9, and 16, Omari in view of Zhang teaches mapping and modeling of an environment using LSTM convolutional networks. Omari further teaches the apparatus, storage medium, and method, wherein causing the system to convert voxel sequences from the point cloud data comprises the use of voxel cloud connectivity segmentation to group voxels in point clouds into perceptually meaningful regions (356, para. [0033]). 
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claims 3, 10, and 17, Omari in view of Zhang teaches mapping and modeling of an environment using LSTM convolutional networks. Zhang further teaches the apparatus, storage medium, and method wherein extracting voxel-wise semantic features from the voxel sequences (804) comprises the system to process the voxel sequences through an encoder-decoder based network to extract the voxel-wise semantic features (500B, para. [0054] [0081]). 
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Claims 5 – 7, 12 – 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Omari (US Pub. No. 2020/0410751 A1) in view of Zhang (US 2019/0147250 A1), and further in view of Douillard (US Pub. No. 2018/0364717 A1)
Regarding claims 5, 12, and 19, Omari in view of Zhang teaches mapping and modeling of an environment using LSTM convolutional networks. Omari further teaches the apparatus, storage medium, and method, wherein the point cloud data is captured by a LIDAR sensor (para. [0049]), which causes (556, para. [0024] [0026] [0032]). 
Omari in view of Zhang does not teach the use of a spatial transformer network to distinguish objects in the environment. 
Douillard is also in the field of image segmentation using LIDAR data. Douillard teaches the apparatus, storage medium, and method which employs a spatial transformer network (para. [0025] [0038] [0063]) to distinguish between LIDAR sensor movement and object movement (para. [0092] [0093]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Omari in view of Zhang by incorporating the spatial transformer network as taught by Douillard, to make the invention that maps and classifies environment data using LSTM models (Omari/Zhang) and is able to distinguish objects using LIDAR data and spatial transformer networks; thus, one of ordinary skill in the art would be motivated to combine the references as this would further help segment objects in an environment by reducing error between positions of a vehicle with respect to a location on a global map (para. [0025]). 
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claims 6 and 13, Omari in view of Zhang teaches mapping and modeling of an environment using LSTM convolutional networks. Omari further teaches the apparatus, storage medium, and method, wherein the system is further caused to: generate a three-dimensional surface model of the environment (para. [0048]). 
Omari in view of Zhang does not teach excluding objects classified as dynamic objects. 
Douillard is also in the field of image segmentation using LIDAR data. Douillard teaches the apparatus, storage medium, and method configured to include objects classified as static objects and exclude objects classified as dynamic objects (904, 906, para. [0018]). 
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claims 7 and 14, Omari in view of Zhang, and further in view of Douillard, teaches mapping and modeling of an environment using convolutional networks which are further configured to exclude dynamic objects from the three-dimensional surface rendering. Douillard further teaches an apparatus, storage medium, and method, which employs a three-dimensional surface model of the environment (310, para. [0016] [0062]) to facilitate autonomous vehicle control (148, 606, 608, para. [0018]). 
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 20, Omari in view of Zhang teaches the method of mapping and modeling an environment using LSTM convolutional networks. Omari further teaches the method of generating a three-dimensional surface model of the environment (para. [0048]), and employing the three-dimensional surface model of the environment to facilitate autonomous vehicle control (640, para. [0038]). 
Omari in view of Zhang does not teach the method of excluding dynamic objects. 
Douillard is also in the field of image segmentation using LIDAR data. Douillard teaches the method configured to include objects classified as static objects and exclude objects classified as dynamic objects (904, 906, para. [0018]). 
Omari in view of Zhang by incorporating the spatial transformer network as taught by Douillard, to make the invention that maps and classifies environment data using LSTM models (Omari/Zhang) and is able to distinguish objects using LIDAR data and spatial transformer networks; thus, one of ordinary skill in the art would be motivated to combine the references as this would further help segment objects in an environment by reducing error between positions of a vehicle with respect to a location on a global map (para. [0025]). 
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Allowable Subject Matter
Claims 21 – 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000




/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        

/ONEAL R MISTRY/Primary Examiner, Art Unit 2664